—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of. the New York State Department of Social Services, dated August 17, 1983, which, after a fair hearing, affirmed a determination of the local agency denying petitioners’ application for medical assistance.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
Petitioners’ application for medical assistance, which was filed on March 16, 1983 and sought to cover the cost of the female petitioner’s nursing home care, was denied by the respondent Commissioner of the Suffolk County Department of Social Services and, after a fair hearing, by the respondent Commissioner of the New York State Department of Social Services, on the ground that in the summer of 1982, petitioners had transferred $30,000 to their son and daughter-in-law for no compensation in order to qualify for assistance. This denial was based on Social Services Law § 366 (5) (a), (b) (2), which is applicable to any transfers made on or after April 10, 1982, and provides as follows:
"5. (a) In determining the initial or continuing eligibility of any person for assistance under this title, there shall be included in the amount of resources considered available to such person the uncompensated value of any nonexempt resource transferred within twenty-four months prior to the date of application for medical assistance.
*370"(b) For purposes of this subdivision * * *
"(2) any transfer of a nonexempt resource made within twenty-four months prior to the date of a person’s application for medical assistance shall be presumed to have been made for the purpose of qualifying for such assistance; however, if such person furnishes evidence to establish that the transfer was exclusively for some other purpose, the uncompensated value shall not be considered available to such person in determining his or her initial or continued eligibility for medical assistance”.
The determination under review was supported by substantial evidence.
In attempting to rebut the presumption that the transfer by the petitioners of $30,000 to their son and daughter-in-law in the summer of 1982 was made for the purpose of qualifying for medical assistance, petitioners (1) argued at the fair hearing that the transfer was made pursuant to an oral agreement with their son, whereby he agreed to build an extension onto his home in which petitioners would reside, and petitioners would pay for the cost of construction and furnishing which was "about $30,000” and (2) petitioners’ son submitted documentary evidence in the nature of receipts and canceled checks totaling $25,239.06.
Nevertheless, the record also indicated that (1) the contract for the construction work was dated in July 1981, (2) most of the canceled checks and receipts submitted by petitioners’ son were dated in 1981, (3) the work was completed and petitioners moved into the addition in December 1981, and (4) in late 1981 and January 1982, respectively, petitioners transferred $25,000 cash and a $60,000 mortgage that they took back upon the sale of their home to their son. Under these circumstances, the respondents were entitled to find that the transfer of the $25,000 in 1981 was intended as payment for the construction work, and that the transfer of $30,000 in the summer of 1982 was a gift.
Accordingly, the determination of the respondent State Commissioner must be confirmed and the petition dismissed. Mangano, Gibbons and O’Connor, JJ., concur.